



COURT OF APPEAL FOR ONTARIO

CITATION:
Pejhan
    Estate, 2012 ONCA 327

DATE: 20120515

DOCKET: C53037

Weiler, Blair and Rouleau JJ.A.

In the Estate of Youssef Pejhan, deceased

And in the Matter of Pejiko Investments Limited

David M. Goodman, for the appellant, Houshang (Henry) Pejhan

Larry J. Levine, Q.C., for the respondent, Shahindokht (Nadia)
    Majidi-Ahi

Heard: May 14, 2012

On appeal from the judgment of Justice Kevin W. Whitaker
    of the Superior Court of Justice, dated November 15, 2010.

APPEAL BOOK ENDORSEMENT

[1]

The appellant acknowledges that this is a fact driven appeal.   The
    trial judge did the best he could with the evidence he had.  We see no basis
    for interfering with his conclusion.  We accept that the amount he allowed
    Henry Pejhan included any portion of the mortgage costs attributable to
    legitimate expenses.

[2]

Accordingly, the appeal is dismissed.  Costs of the appeal are to the
    respondent and are agreed at $10,000, inclusive of disbursements and all
    applicable taxes.  The parties agree that Henry Pejhan is to account Pejiko
    Limited for the sum of $10,000 the company advanced to Henrys solicitor, Mr.
    Goodman.


